Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant disclosure had not originally presented “the pairs of top and bottom sidewalls are securable via fasteners inserted through apertures disposed through the pairs of top and bottom sidewalls.” As is now recited within each of claims 14 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 9, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee 2004/0093825.   As for claims 1 and 8, Lee discloses, Figs. 1, 2 and 3B for example, a concrete form board sleeve connector, consisting of:
	A sleeve, (shown by 100 in the Figs.), having a bottom section comprising a U-shaped member having a bottom planar portion and a pair of bottom sidewalls extending from opposing lateral sides of the bottom planar portion,
	a top section comprising a U-shaped member having a top planar portion and a pair of top sidewalls extending from opposing lateral sides of the top planar portion, wherein the bottom section and the top section are connected together by the sidewalls;
	wherein an interior surface of each of the pair of top sidewalls and each of the pair of bottom sidewalls comprises a planar surface;
the sleeve further comprises an opening at each of opposing ends, wherein the opening is configured to accept a board end in each of the openings.

As for claims 3, and 9, Du Preez is formed of metal.
As for claim 10, Du Preez is attached as by spot welds, (paragraphs [0027] and [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:1
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du Preez 2004/0179892 in view of Glatz 3,512,805.
As to claims 1 and 8, Du Preez discloses, Fig. 1 for example, a concrete form board sleeve connector, comprising:
	A metal sleeve 10 having a bottom section, a top section, and a pair of sidewalls;	wherein the bottom section and the top section are connected together by the sidewalls;
	wherein an interior surface of each of the pair of top sidewalls and each of the pair of bottom sidewalls comprises a planar surface, (Du Preeze shows each of the sidewalls and the bottom walls as having planar portions thus, Du Preez has sidewalls that are planar);

Du Preez does explicitly set forth the sleeve as having a bottom section comprising a U-shaped member having a bottom portion and a pair of bottom sidewalls extending from opposing lateral sides of the bottom portion along with a top section comprising U-shaped member having a top planar portion and a pair of top sidewalls extending from opposing lateral sides of the top planar portion. 
However, Du Preez does suggest forming the connector of two pieces, (paragraph [0028]). Meanwhile, Glatz teaches formation of a conduit as by connecting two L-shaped members at respective corners or as by connecting two U-shaped members along respective sides thereof.
Therefore, to have formed the Du Preez connector as by connecting two U-shaped members along respective sides thereof thus presenting an alternate balanced splice connector, would have been obvious to one having ordinary skill in the art as taught by Du Preez and Glatz.
As for claims 3, 5, 9, 11 and 13, Du Preez is formed of metal with the bottom section having window as at 42 formed by the middle section 34 being cut from the bottom section and bent inwardly, (i.e., the resulting connector of Du Preez would have bottom U-shaped member having bottom portion 40).
As for claim 6, Du Preez is formed with the top section having window as at 42, (i.e., the resulting connector of Du Preez would have top U-shaped member having top portion 40).
.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du Preez 2004/0179892 in view of Glatz 3,512,805 as applied to claims 1, 3, 5, 6, 8, 9, 11, 13 and 16 above, and further in view of either of Marsh, Jr. 4,537,534 and Bruns 2,983,104.   Each of Marsh, Jr. and Bruns teach providing a bevel at an opening of a connector sleeve so as to allow for ease of insertion of the connected members. Therefore, to have provided an edge of either opening of the modified Du Preez sleeve with a bevel so as to allow for ease of insertion of the connected members, would have been obvious to one having ordinary skill in the art as taught by either of Marsh, Jr. and Bruns.

Allowable Subject Matter
Claims 2, 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. As for Applicant’s argument against the application of Du Preez, , Du Preeze shows each of the sidewalls and the bottom walls as having planar portions thus, Du Preez has sidewalls that are planar notwithstanding the illustrated ribs 20 and 22.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                                











MS
March 06, 2021